United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 9, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 03-60933
                           Summary Calendar


                         FRONTRELL Y EDWARDS,

                                                Plaintiff-Appellant,

                                versus

         JASPER COUNTY YOUTH COURT; JASPER COUNTY SHERIFF
   DEPARTMENT; BOBBY SHOEMAKER, Judge; KENNETH CROSS, Sheriff;
  ARKYANNA ATKINS; JASPER COUNTY JUSTICE COURT; WILLIAM JORDAN;
                    HENRY HAYNES; J. E. SMITH,

                                                Defendants-Appellees.



          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 4:03-CV-265BN


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          Frontrell Y. Edwards, Mississippi prisoner # 65470, pro-

ceeding pro se and in forma pauperis (“IFP”), appeals the district

court’s sua sponte dismissal of his 42 U.S.C. § 1983 complaint.

          Edwards argues that the district court abused its dis-

cretion by dismissing his compliant sua sponte without any other

action or proceedings.    The district court is required to dismiss


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
an IFP complaint at any time that the court determines that the

complaint is frivolous.        28 U.S.C. § 1915(e)(2)(B)(i).           Because it

was clear from the face of the complaint that Edwards’ claims were

barred by the applicable statute of limitations, they lacked an

arguable basis    in    law    and,    thus,     were    properly    dismissed    as

frivolous.   See Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999);

Gonzales v. Wyatt, 157 F.3d 1016, 1019-20 (5th Cir. 1998).

           Edwards     argues      that   the   district     court   should    have

applied a federal six-year statute of limitations to his claims

which were based on breach of contract.            The Supreme Court has held

that the forum state’s personal-injury statute of limitations

should be applied to all 42 U.S.C. § 1983 claims.                       Wilson v.

Garcia, 471 U.S. 261, 280 (1985).             The district court did not err

in applying Mississippi’s three-year statute of limitations.                     See

James by James v. Sadler, 909 F.2d 834, 836 (5th Cir. 1990); MISS.

CODE. ANN. § 15-1-49(1) (1995).           Additionally, the district court

properly   gave   effect      to   Mississippi’s        tolling   provisions     for

infancy.     See Gartrell v. Gaylor, 981 F.2d 254, 256 (5th Cir.

1993). Thus, the limitations period for all causes of action which

had accrued on or before Edwards’ twenty-first birthday expired

three years after that date.          See MISS. CODE ANN. §§ 1-3-21, 15-1-59.

           Edwards also argues that the district court should have

determined when he discovered his latent injuries and their causes

and should have applied MISS. CODE. ANN. § 15-1-49(2) to determine

when his causes of action accrued.              Federal law determines when a

                                          2
cause of action accrues.     Pete v. Metcalfe, 8 F.3d 214, 217 (5th

Cir. 1993).    A cause of action for 42 U.S.C. § 1983 accrues when

the plaintiff knows or has reason to know of the injury and its

causation “that is, the connection between the injury and the

defendant’s actions.”     Piotrowski v. City of Houston, 51 F.3d 512,

516 (5th Cir. 1995).     Even assuming that Edwards did not know of

the existence of his illiteracy and violent, anti-social, hardened-

criminal behavior until 1996, as he asserts in his brief, he knew

or should have known at that time that these injuries were (or

could have been) caused by the defendants’ actions.          That is, his

illiteracy was caused by the lack of education services in the

jail, and his behavioral problems were caused by his placement in

adult facilities, instead in of youth facilities.         Thus, the cause

of action for these injuries accrued in 1996, and the limitations

period expired three years after Edwards reached 21 years of age.

          Edwards’ claims in his complaint about two convictions

when he was 17 have not yet accrued and are barred by Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994).       Accordingly, they lack an

arguable basis in law and, thus, are frivolous.            See Berry, 192

F.3d at 507.

          Accordingly, the judgment is AFFIRMED.         The dismissal of

Edwards’ complaint counts as a strike for purposes of 28 U.S.C.

§ 1915(g).     See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996).   Edwards    is   cautioned   that   once   he   accumulates   three



                                     3
strikes, he may not proceed IFP in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

          AFFIRMED; SANCTION WARNING ISSUED.




                                4